Citation Nr: 1717891	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right foot sesamoid fracture.   
  
2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to an effective date prior to January 27, 2012, for the grant of service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from December 1993 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, September 2013, and March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California and Oakland, California and the Janesville, Wisconsin Evidence Intake Center, respectively.  

With regard to the right foot increased rating claim, in September 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  

In January 2011, March 2013, March 2014, and August 2015, the right foot increased rating claim was remanded by the Board.  

The issue of entitlement to an effective date prior to January 27, 2012, for the grant of service connection for tension headaches being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that a statement of the case (SOC) was issued with regard to the issues of entitlement to an effective date prior to January 27, 2012, for the grants of service connection for traumatic brain injury (TBI) and tinnitus, entitlement to a rating in excess of 10 percent for a left ankle disability, and extension of a temporary total rating for a period of convalescence which was assigned pursuant to 38 CFR 4.30.  However, the Veteran did not file a timely substantive appeal.  Consequently, the issues on appeal are limited to those listed on the cover page of this decision.  


FINDINGS OF FACT

1.  The Veteran's status post right foot sesamoid fracture is manifested by no worse than moderate foot injury.  

2.  The Veteran's service-connected PTSD causes occupational and social impairment, with reduced reliability and productivity; the Veteran's service-connected PTSD does not cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment; or symptoms approximating such impairment.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for status post right foot sesamoid fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5299-5262 (2016).

2.  Criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained. 

With regard to the increased rating claim for the right foot disability, the Board last remanded the claim to afford the Veteran a VA examination.  The Veteran failed to report for a VA examination scheduled in April 2016.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was scheduled for an examination.  His failure to report for the foot examination has frustrated the Board's efforts to obtain additional evidence with which to decide the right foot claim.  Although the Veteran's representative, in argument dated in January 2017, indicated that the Veteran would appear for any future examinations scheduled for the right foot, neither the Veteran nor his representative provided good cause for the Veteran's failure to report for the examination that was scheduled.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




Right Foot

Historically, the Veteran submitted a claim of entitlement to service connection for a right foot disability in October 2005.  In a September 2006 rating decision, the Veteran was granted service connection for status post right foot sesamoid fracture and a noncompensable rating was assigned effective October 19, 2005.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a September 2011 rating decision, the rating assigned was increased to 10 percent effective October 19, 2005.  

At a July 2006 VA examination, the Veteran was noted to have a history of sesamoid bone fracture of the right foot as a result of injury in August 2003.  He reports that he has constant, aching, non-radiating pain in the foot.  He endorsed difficulty with prolonged standing and walking.  The Veteran denied surgery, prosthetic implants, or any periods of incapacitation.  Physical examination revealed no tenderness, swelling, or inflammation.  There was no evidence of pes planus, hallux valgus, no evidence of high-arch, claw-foot deformities, hallux rigidus, pes cavus, hammertoe deformities, and inversion or eversion deformities.  Weight-bearing alignment of the Achilles tendon was good.  There was no evidence of tenderness in the metatarsal heads, interdigital neuroma, painful motion, edema, or disturbed circulation, and no evidence of tenderness in the plantar fascia.  The examiner diagnosed the Veteran with status post right foot sesamoid fracture without residuals.  The examiner concluded that the right foot disability resulted in no functional limitations.

At a September 2009 VA examination, the Veteran reported radiating pain in the right foot plantar aspect of right first metatarsal head which occurs constantly.   He noted that the pain was at times exacerbated by physical activity and prolonged standing and walking and relieved by rest and physical therapy.  At rest, the Veteran had no weakness, stiffness, swelling, or fatigue.  With standing or walking, he endorsed pain and swelling but no weakness, stiffness, or fatigue.  The Veteran denied hospitalizations and surgery.  The treatment was shoe inserts and intermittent physical therapy with fair response and no side effects.  The Veteran endorsed functional impairments including impaired prolonged standing, walking, and running.  Physical examination of the right foot revealed tenderness but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, and instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  Palpation of the plantar surface of the right foot revealed slight tenderness.  Weight-bearing examination of the Achilles tendon was normal on the right.  Non weight-bearing examination of the Achilles tendon was normal on the right.  No hammertoes were found on examination of the feet.  Morton's metatarsalgia was not present and no hallux valgus or hallux rigidus was appreciated.  The Veteran did not have any limitation with standing and walking.  He did not require any type of support with his shoes.  X-rays of the right foot revealed small bony projection and sclerosis in the medial aspect of the distal phalanx of the big toe most likely from old trauma.  The examiner indicated that the effect of the condition on the Veteran's usual occupation was impaired prolonged standing, walking, and running.  

VA outpatient treatment reports reflect that the Veteran reported right foot pain.  He underwent a right tibial sesamoidectomy in November 2010. 

At a February 2011 VA examination, physical examination revealed that the Veteran had mild bilateral pes planus and mild bilateral hallux valgus.  The right metatarsophalangeal joint appeared slightly larger than the left.  There was a scar on the medial side of the metatarsophalangeal joint.  Ranges of motion of the right big toe was full and normal with 5/5 motor power.  All motions of the toes on the right foot showed full and normal range of motion after three attempts with no loss of range of motion including the right big toe.  The motor power was 5/5 in all the toes.  The metatarsophalangeal joints appeared normal.  There was mild tenderness on the first metatarsophalangeal joint.  All the metatarsal joints showed full and normal range of motion with no tenderness.  There was mild tenderness on the first metatarsal joints proximal to the right big toe.  There was no tenderness over the heel.  The right foot showed shallow arches.  The examiner diagnosed the Veteran with sesamoid fracture right first big toe with right tibial sesamoidectomy done in November 2010 with significant reduction in pain.  The fracture never incapacitated the Veteran nor impacted his activities of daily living, his gait, or his employability.   

At a May 2014 VA examination, the Veteran reported that he had pain around the top and side of his foot.  He indicated that he had to stand at work all day long and has foot pain.  Physical examination of the right foot revealed no reports of pain on examination.  The Veteran endorsed pain with standing, walking, or running.  The examiner noted pain on weight-bearing and pain after three episodes of tip-toeing on his right foot.  X-rays of the right foot revealed no evidence of arthritis.  The examiner indicated that the Veteran's right foot impacted his employment in that he has pain after prolonged, standing, walking, or running.  The examiner noted that the Veteran continues to be employed but has to sit down once his foot starts hurting.  
	
The Veteran was scheduled for a VA examination in April 2016 to assess the current nature and severity of the right foot disability.  However, the Veteran failed to report for the examination and did not provide any good cause for his absence.   Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  

The Veteran's service-connected status post right foot sesamoid fracture has been rated under the provisions of Diagnostic Codes 5299-5284.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2016).  Accordingly the first two digits of the first diagnostic code indicate the most closely related body part, the foot, followed by a 99, and Diagnostic Code 5284 for other foot injuries.

Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot disabilities are rated as 20 percent disabling; and a 30 percent rating is assigned for severe foot disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected right foot disability does not warrant a rating in excess of 10 percent at any time during the course of the appeal.  The Board acknowledges the findings at examinations of record which reflect reports of pain with weight bearing and pain with prolonged standing, walking, or running.  However, the Veteran was able to perform activities of daily living and perform his job.  At the most recent examination, the Veteran denied pain on examination and indicated that he had pain with standing, walking, or running.  Range of motion testing of the right foot and toes was normal when tested.  Consequently, the Board has determined that these findings are tantamount to no more than moderate foot disability.  

The Board has considered whether an increased disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.   See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the Veteran has been granted a 10 percent rating for moderate foot disability.  His main symptoms were pain with weight-bearing and tenderness of the foot.  While the Veteran has reported pain during repetitive tip toe testing and on weight-bearing, range of motion testing of the right foot and toes was normal and no additional functional limitation was noted after repetitive motion, in spite of the findings of pain.  That is, the pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.  

The Board has considered whether a higher rating is warranted under any other Diagnostic Codes pertaining to disabilities of the feet.  However, while the Veteran was diagnosed with pes planus and hallux valgus, these disabilities were noted to be bilateral and there is no indication that these disabilities are related to the right foot injury sustained in service.  Consequently, a higher or separate rating pursuant to the other diagnostic codes pertaining to the foot (Diagnostic Codes 5277-5283) is not warranted.  

In sum, an initial rating in excess of 10 percent for residuals of a right foot injury is not warranted.  

PTSD

Historically, the Veteran submitted a claim of entitlement to service connection for PTSD in January 2012.  In a May 2016 rating decision, the Veteran was granted service connection for PTSD and a 50 percent rating was awarded effective January 27, 2012.  The Veteran disagreed with the rating assigned and this appeal ensued.   

At a July 2013 VA PTSD examination, the Veteran endorsed depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran indicated that he worked forty hours a week at the Department of Motor Vehicles and had difficulty with the "chaos" that goes on at his job.  The examiner indicated that the Veteran did not meet the criteria for PTSD or any other psychiatric disorder.  The examiner noted that the Veteran maintained a successful interpersonal relationship with his girlfriend, their son, her daughter, and friends.  The examiner indicated that the Veteran's social preferences had changed which evidenced mild avoidance behavior.  

The Board notes that at a traumatic brain injury (TBI) examination was also performed in July 2013 and reflects that the Veteran was oriented in four spheres, his judgment was normal, and there was no objective evidence of any memory impairment.  

At a March 2016 VA PTSD examination, the Veteran was diagnosed with PTSD with mild alcohol use disorder.  The examiner indicated that the Veteran's PTSD was manifested by depression, anxiety, and insomnia.  The Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran's PTSD is rated as 50 percent disabling pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is assigned when a veteran's generalized anxiety disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53,14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2016 and therefore the claim is governed by DSM-V.

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 50 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The findings as reported above are most consistent with occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The Veteran was noted to have a good relationship with his girlfriend and her daughter, his son, and their friends.  A 70 percent rating generally contemplates a situation in which there is an inability to establish and maintain effective relationships.  In this case, the Veteran has maintained a romantic relationship and a relationship with his son and friends.  As such, the Board does not believe that the Veteran's social inadaptability was commensurate with an inability to establish or maintain relationships.

Additionally, the Veteran's PTSD symptoms during the period at issue have not consisted of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or other symptoms approximating such level of disability.  His judgment was intact and he was oriented in four spheres.   Consequently, the Veteran's PTSD was not shown to cause social impairment with deficiencies in most areas. 

With regard to his occupational functioning, the record reveals that the Veteran worked forty hours a week.  At the most recent examination, the examiner found that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms noted on examinations consist of depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  As noted, the Veteran's symptoms as reported above are not consistent with suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance, or other symptoms approximating such a level of disability. Consequently, the Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas. 

In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 50 percent disabling.  The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause some impairment.  However, this is to be expected as the Veteran was rated at 50 percent for his PTSD.  Were there no impairment, there would be no justification for such a rating.  As described, the PTSD-driven impairment was not shown to be so profound as to cause occupational and social impairment with deficiencies in most areas.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 70 percent for the relevant time period at issue.  It follows that he also is not shown to demonstrate total occupational and social impairment.

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.   This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular evaluations assigned for the time period at issue for the Veteran's service-connected right foot disability and PTSD are adequate in this case.  With regard to the Veteran's right foot disability, the Veteran's main symptom is pain with activity and on weight-bearing.  With regard to the Veteran's PTSD, the Veteran's primary symptoms include depression, anxiety, suspiciousness, and chronic sleep impairment which caused some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities at issue.  Moreover, with regard to PTSD, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluations are adequate.  Therefore, a referral for extraschedular consideration is not warranted for either disability.


ORDER

Entitlement to an initial rating in excess of 10 percent for status post right foot sesamoid fracture is denied.   
  
Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an earlier effective date for tension headaches and entitlement to a TDIU can be reached.  

With regard to the earlier effective date issue, in January 2014, the Veteran's representative expressed disagreement with a September 2013 rating decision which granted entitlement to tension headaches and assigned a 30 percent rating effective January 27, 2012.  Specifically, the Veteran disagreed with the effective date of service connection.  However, the RO did not issue a statement of the case (SOC) with regard to this issue. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

With regard to the claim for a TDIU, the Veteran claims that he is unemployable as a result of his service-connected PTSD.  No opinion has been obtained with regard to this issue.  In order to properly adjudicate this claim, an opinion should be obtained.  

 Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to an effective date prior to January 27, 2012, for the grant of service connection for tension headaches.  The appellant should be informed of the period of time within which he must file a substantive appeal to perfect the appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  Schedule the Veteran for a VA examination to be conducted to determine the functional limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to maintain employment.  Consideration should be given to the Veteran's service-connected PTSD, tension headaches, right foot disability, tinnitus, left ankle disability, and TBI.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the TDIU issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


